Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, are rejected under 35 U.S.C. 103 as being unpatentable over Ebashi et al. US 2002/0019287 in view of Kamio et al. US 2005/0146302

Regarding claim 1, Ebashi teach a shift range control device for controlling a shift range switching system, which switches a shift range of a vehicle by controlling driving of a motor, the shift range control device comprising: 
a motor angle calculation unit (Fig. 2, item 21) configured to acquire a motor rotation angle signal corresponding to a rotational position of the motor from a motor rotation angle sensor (Para. 0037), which detects a rotation of the motor, and calculating a motor angle based 
an output shaft signal acquisition unit (Fig. 9, item 109) configured to acquire an output shaft signal corresponding to a rotational position of the output shaft from an output shaft sensor (Potentiometer 9), which detects a rotational position of an output shaft rotated by the rotation of the motor; (Para. 0005, 0035)
Ebashi do not teach but Kamio teach an abnormality determination unit (controlling circuit 21) configured to determine an abnormality of the output shaft sensor; (Para. 0039)
a target angle setting unit (detent lever 18) configured to set a target rotation angle corresponding to a target shift range (target one of the P, R, N, and D ranges  (Para. 0031); and 
a drive control unit (34/35) configured to control the driving of the motor such that the motor angle attains the target rotation angle (Para. 0035), wherein the target angle setting unit (Para. ECU 33) is configured to set the target rotation angle to different values between a case that the output shaft sensor is normal and a case that the output shaft sensor is abnormal. (Para. 0040-0042)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Ebashi as per Kamio, the motivation is to monitor a failure in the operation of a motor driver for a range shift mechanism working to change the gears of an automatic transmission for automotive vehicles.


an engagement member engageable (item 27) with the recess portion corresponding to a shift range (Para. 0021), and 
a biasing member (26) biasing the engagement member to be fitted in the recess portion (Para. 0031); 
and 
the target setting unit is configured to set the target rotation angle to a first target value (parking (F), a reverse (R), a neutral (N), and a drive (D) position) corresponding to the rotational position of the output shaft, at which the engagement member is fitted in a bottom of the recess portion of the target shift range (See Fig. 1, item 25) in case that the output shaft sensor is normal (Para. 0037), and 
a second target value (the second target value correspond to anyone of the P, R, N, and D ranges) corresponding to the rotational position of the output shaft, at which the engagement member is located within a positioning range to be movable to the bottom of the recess portion in case that the output shaft sensor is abnormal, the positioning range being set to enable the engagement member to be fitted in the bottom of the recess portion by the biasing member when the motor is stopped. (Para. 0041) Note: the first and second target value further corresponds to park or non-park position of the detent lever 18


	 
Regarding claim 5, Kamino teach the shift range control device according to claim 2, wherein: the rotation member (18) is shaped to have a bottom of the recess portion and a center of the positioning range at different positions (See Fig. 1, item 18, note: the recesses area of item 25 is identified as the bottom and the positions are different throughout the detent lever 18); and the second target value corresponds to the rotational position of the output shaft at which the engagement member is located at the center of the positioning range. (Para. 0030) Note: the second target value correspond to anyone of the P, R, N, and D ranges

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ebashi et al. US 2002/0019287 in view of Kamio et al. US 2005/0146302 and further in view of Noto US 2016/0053885

Regarding Claim 4, Kamio teach the shift range control device according to claim 2, wherein:  

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Kamio as per Noto, the motivation is to monitor a failure in the operation of a motor driver for a range shift mechanism working to change the gears of an automatic transmission for automotive vehicles


Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ebashi et al. US 2002/0019287 in view of Kamio et al. US 2005/0146302 and further in view of Noto US 2016/0053885

Retarding claim 6, Kamio teach a shift range control device for controlling a shift range switching system, which switches a shift range of a vehicle by controlling driving of a motor and includes a rotation member (18) having a plurality of recess portions (25) and a protrusion portion (there are at least four protrusion shown around item 25) between the recess portions and rotatable with the output shaft (See Fig. 1 at items 18 and 25), an engagement member (27) engageable with the recess portion corresponding to the shift range (Para. 0021), a biasing member (26) biasing the engagement member to be fitted in the recess portion (Para. 0031), 

	acquiring a motor rotation angle signal corresponding to a rotational position of the motor from a motor rotation angle sensor (Para. 0035, item 31), which detects a rotation of the motor (item 13), and calculating a motor angle based on the motor rotation angle signal (Para. 0035-0036); (Note: the examiner takes note that the calculation is done by the ECU)
acquiring an output shaft signal corresponding to a rotational position of the output shaft from an output shaft sensor, which detects a rotational position of an output shaft rotated by the rotation of the motor (Para. 0034); 
determining whether the output shaft sensor is normal or abnormal (Para. 0039); 
setting a target rotation angle (Para. 0039….engages a selected one of the recesses 25 of the detent lever 18 to hold the detent lever 18 at a corresponding one of four angular positions) corresponding to a target shift range (Para. 0039…a selected or target one of the P, R, N, and D ranges of the automatic transmission 12.) to different values between a case that the output shaft sensor is determined to be normal and a case that the output shaft sensor is determined to be abnormal (Para. 0041….the ECU 33 determines that the output shaft sensor 16 is operating normally. Alternatively, if such a difference is out of the permissible error range, the ECU 33 determines that the output shaft sensor 16 is malfunctioning.); and 
Kaimo is not clear but Noto more describe driving the motor to attain the target rotation angle (Para. 0002), wherein the processing of setting sets the target rotation angle to a first target value (Para. 0040…first learning value of the position (target angle for the P range) corresponding to the P range.) corresponding to the rotational position of the output shaft, at which the engagement member is fitted in a bottom of the recess portion (See Fig. 4B and 4D) of the target shift range in case that the output shaft sensor is determined to be normal, and a second 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitations to the device of Kamio as per Noto, the motivation is to monitor a failure in the operation of a motor driver for a range shift mechanism working to change the gears of an automatic transmission for automotive vehicles

Regarding Claim 7, Noto teach the shift range control device according to claim 6, wherein: the processing of setting sets the target rotation angle to the second target value when the target shift range is switched, corrects the target rotation angle to the first target value (Abstract…the detent lever moves toward the valley of a concave portion corresponding to a P range from the one wall of concave portion away from the stopper, and naturally stops, is set as a first learning value) based on the output shaft signal (21) in case the output shaft sensor is normal, and maintains the target rotation angle at the second target value (Abstract…the detent lever moves toward the valley of the concave portion from the one wall of concave portion close to the stopper, and naturally stops, is set as a second learning value) in case the output shaft sensor is normal (Para. 0061)

5b of detent spring 5B reaches a position at which roller 5b moves up one wall (which is located on a side opposite to stopper 51A) of concave portion 5a (corresponding to the P range) from the valley of concave portion 5a by a predetermined amount (refer to the solid line in FIG. 4A).) of the biasing member is larger than a friction of the motor. (Para. 0052) Note: the examiner has interpreted a “predetermined amount” to mean the amount of torque/force that is applied to the detent roller 5b by the spring force of the detent spring 5B.

Regarding Claim 9, Noto teach the shift range control device according to claim 7, wherein: the processing sets the second target value (Abstract…the detent lever moves toward the valley of the concave portion from the one wall of concave portion close to the stopper, and naturally stops, is set as a second learning value) to correspond to the rotational position of the output shaft at which the engagement member (5b) is located at a center of the positioning range see Fig. 4B), which is between a top of the protrusion portion and the bottom of the recess portion. (See Fig’s 4A-4B) Note: the first and second target value are further understood to be P range position and the not P range position as displayed in by 5b at Fig’s 4A-4D

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846  

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846